Title: Mercy Otis Warren to Abigail Adams, 7 July 1777
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Plimouth July 7th 1777
     
     Being Necessiated to use a Certain peace of Linnen so Nearly up that I Cannot spare my Friend the bit she Requested I Let her know if I Come across any that I think will suit her I shall not forget her.
     I Could spare a Yard of very Good Irish Linnen but the price is more than Adequate to the Goodness so do not send it.
     If you are able to write yourself do Let me hear from you soon. If you are not Let some other hand transmit me the agreable Inteligence of the Birth of a young patriot.
     What think you of the Runaways at the Jerseys. Will they Come here to try the prowess of the New England Boys. I hope not though I dare say my Country men would be Vallient upon the Occassion. Yet I Wish These Brutal Ravagers May Ever be kept at a Distance from Boston, from New England, from America, from You, and from your unfeigned Friend,
     
      Marcia Warren
     
     
      My Love to My dear Naby and the Young Gentlemen.
      Husbandry Must smile after the Late fine showers. If I was to Cultivate the spirit of Farming it should Certainly be in a Driping season.
     
    